EXHIBIT 10.5

 

[gcaqhktxdc5b000001.jpg]

Alcoa Corporation

 

201 Isabella Street

Suite 500

Pittsburgh, PA 15212-5858 USA

Tel: 1 412 315 2900

 

July 03, 2019

 

Tómas Sigurðsson

[Address Omitted]

 

 

Dear Tómas:

 

This letter agreement sets forth the terms of your separation from employment
with Alcoa Corporation (“Alcoa” or the “Company”) and the transition of your
specific areas of accountability, and supersedes all prior agreements regarding
your employment with and separation from the Company (if any).

 

Transition and Separation

 

Effective immediately, you will assist in the implementation of a successful and
positive transition and redeployment of your job functions and responsibilities,
and perform such other related activities as you are advised (“Transitional
Services”).   It is anticipated that by no later than September 30, 2019 the
primary activities associated with the Transitional Services will have been
completed and thereafter you will be available as needed should we have any
additional transition questions or other requirements until December 31, 2019
(the “Separation Date”).  You will (i) remain on the active payroll, (ii)
continue to receive your full monthly salary of ISK 4,877,767, and (iii)
continue to be covered under all applicable Company sponsored benefit plans

--------------------------------------------------------------------------------

 

Page 2

 

 

and programs, including the obligations of the company to indemnify you for
proper actions taken by you during your employment commensurate with your job
band, through the close of business on the Separation Date.  

 

Effective as of the close of business on the Separation Date, you will be
separated from the Company, resign all positions as an officer or director of
the company’s subsidiaries, and the following will occur in connection with your
acceptance of this agreement:  

 

Pursuant to your executive severance agreement dated as of December 1, 2016 and
acknowledged April 4, 2017 (“Executive Severance Agreement”), you will receive
the following:

 

 

a)

a lump sum payment equal to one-year annual salary of fifty-eight million, five
hundred thirty-three thousand, two hundred four Icelandic króna (ISK
58,533,204), less applicable taxes and withholding, payable on or about January
31, 2020.  

 

 

b)

a lump sum payment valued as of your Separation Date, which reflects the value
of Icelandic Pension contributions for an additional 12 months, payable on or
about January 31, 2020.  We estimate this amount to be fifteen million, eight
hundred seventy-seven thousand, one hundred thirty-two Icelandic króna (ISK
15,877,132), less applicable taxes and withholding.  

 

--------------------------------------------------------------------------------

 

Page 3

 

 

 

c)

2019 incentive compensation (“IC”), in an amount equal to your 2019 base salary
earnings multiplied by an IC target of 100% multiplied by the IC Plan
performance results, payable at the same time active employees receive such
payment less applicable taxes and withholding.

 

In addition to the benefits payable under the Executive Severance Agreement
described above:

 

 

d)

you will receive a lump sum payment of six million, five hundred thirty-seven
thousand, nine hundred forty Icelandic króna (ISK 6,537,940), less applicable
taxes and withholding, which reflects 12 months additional auto allowance,
payable on or about January 31, 2020.

 

 

e)

you will have access to outplacement assistance provided by Right Management
Consultants provided you initiate services within 12 months of the Separation
Date.

 

 

f)

you will have tax assistance provided by Deloitte Tax LLP (“Deloitte”) for the
tax years 2019 and 2020, and thereafter as needed for Alcoa sourced income as
determined by Deloitte and Alcoa. You agree to provide all information necessary
to prepare and file any required tax returns based on Alcoa sourced income on a
timely basis to Deloitte. These items will be requested directly by Deloitte and
will not be shared with the Company. However, the Company will follow up on any
missing information based on requests by Deloitte.

 

--------------------------------------------------------------------------------

 

Page 4

 

 

 

g)

all unvested Alcoa stock incentive awards will be forfeited under the terms of
the Stock Incentive Plan. This forfeiture includes your vested and unexercised
Alcoa stock options.

 

 

h)

Due to the forfeiture of equity, no later than February 28, 2020, we will
provide you with the greater of the following less applicable taxes and
withholding :  

 

 

1.

The Icelandic króna equivalent of six hundred seventy thousand four hundred
eighty-one U.S. dollars (USD $670,481); or

 

 

2.

the value of your restricted share unit (“RSU”) and performance restricted share
unit (“PRSU”) awards granted in 2017, 2018, and 2019 that are unvested as of the
Separation Date, pro-rated based on your service through such date (and in the
case of the PRSUs, the total number of shares relating to the awards to be
determined based on Company performance against the applicable goals as of such
date), which will be determined by multiplying the number of shares relating to
such RSU and PRSU awards by the closing market price per share of the Company’s
common stock on the Separation Date (the “Closing Price”), plus the value of
your vested in-the-money stock options as of the Effective Date, which amount
will be determined by multiplying the number of shares relating to such
in-the-money stock options by the difference between the Closing Price and
exercise price per share.

 

 

--------------------------------------------------------------------------------

 

Page 5

 

 

The final amount to be paid in Icelandic króna using the exchange rate as of
December 31, 2019.

 

You will not be entitled to any severance payments or benefits from the Company
except as stated in this letter.

 

Confidentiality

 

Recognizing that the knowledge, information and relationship with customers,
suppliers and agents, and the knowledge of the Company’s and its affiliates
business methods, systems, plans and polices with which you are familiar or
accessible, are valuable and unique assets of the Company, you agree that you
will not otherwise disclose, publish, or furnish to any person, firm or
organization any confidential or proprietary information, systems, programs,
know-how, or trade secrets or any other knowledge information documents or
materials, the confidentiality of which the Company and its affiliates take
reasonable measures to protect, that you acquired or had access to during your
employment.  However, you may disclose confidential information, either directly
or indirectly, to a US or Icelandic government official, or to an attorney,
solely for the purpose of reporting or investigating a suspected violation of
law, or in a complaint or other document filed in a lawsuit or other proceeding,
required by the court, if such filing is made under seal.

 

Restrictive Covenants

 

--------------------------------------------------------------------------------

 

Page 6

 

 

You understand and agree that the Non-compete Agreement dated June 12, 2014 and
referenced in your Executive Severance Agreement will continue to be in full
force and effect for one (1) year after the Separation Date. Competitors include
any entity engaged or has plans to become engaged in the mining of bauxite,
refining of alumina, smelting or rolling of aluminum or fabrication of any
aluminum products.  You agree that you will not disparage Alcoa, its business,
employees, officers, directors or agents; likewise, Alcoa, its subsidiaries,
officers, directors, employees and agents will not disparage you.  Also, as a
reminder, Alcoa stock incentive awards continue to be subject to forfeiture,
under the terms of that program, to the extent you become associated with,
employed by, render services to, or own any interest in any business that is in
competition with Alcoa or if you engage in willful conduct that is injurious to
Alcoa.

 

Release and Waiver

 

In consideration of the foregoing, and except as prohibited by law, you do
release the Company, its subsidiaries, affiliates and its officers, employees,
directors and agents for yourself, your heirs, executors and assigns from and
against all claims of continued employment, or claims related to your
termination of employment, and other causes of action, known by you or which
reasonably should be known by you through your Separation Date (including, but
not limited to, any claims you have had at any time to the date of your signing
this agreement under Title VII of the Civil Rights Act of 1964, Age
Discrimination in Employment Act, Employees Retirement Income Security Act,
Americans with Disabilities Act, Rehabilitation Act, Family and Medical Leave
Act, any tort or contract claims, or any Alcoa internal employment dispute
process); damages, liabilities, expenses and costs whatsoever arising by reason
of your employment or

--------------------------------------------------------------------------------

 

Page 7

 

 

termination with the Company.  Except as specifically stated herein, the
foregoing is not intended to negatively impact your vested rights under any
Company sponsored compensation or benefit plans and programs, including your
rights under this letter agreement.

 

This letter sets forth your specific rights and your release of any and all
legal claims you have against the Company.  You understand that you may have
your own attorney review this letter.  This letter agreement and both parties’
obligations will be binding on all successors of the Company.  

 

Sincerely,

 

Alcoa Corporation

 

 

 

By /s/ Leigh Ann Fisher

Leigh Ann Fisher

 

 

Agreed to and accepted this 10th day of July, 2019

 

 

 

By  /s/ Tómas Sigurðsson

Tómas Sigurðsson

 

 